Citation Nr: 0313058	
Decision Date: 06/17/03    Archive Date: 06/24/03

DOCKET NO.  99-22 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1-5.  Whether new and material evidence has been submitted to 
reopen claims of entitlement to service connection for 
headaches, a neck disorder, allergies, a right ankle disorder 
and a foot disorder (other than dermatological).  

6.  Entitlement to service connection for herpes simplex.

7.  Entitlement to an evaluation in excess of 10 percent for 
hemorrhoids.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The veteran served on active duty from July 1973 to July 
1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a August 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  

The RO determined that new and material evidence had not been 
submitted to reopen claims of entitlement to service 
connection for issues 1-5 as listed on the title page of this 
decision.  They also denied a rating in excess of 10 percent 
for service-connected hemorrhoids. 

As to the issue of entitlement to service connection for 
herpes simplex, it is noted that the RO addressed this issue 
on a new and material basis.  However, a review of the claims 
file reflects, that the veteran filed a timely notice of 
disagreement with the initial denial of that claim upon 
rating action in January 1998.  Therefore, that rating 
decision never became final.

The Board of Veterans' Appeals (Board) has accordingly 
recharacterized the issue as reported on the title page of 
this decision.  

The veteran testified at a personal hearing conducted by a 
Hearing Officer at the RO in January 2000, a transcript of 
which has been associated with the claims file.

The veteran also provided oral testimony before the 
undersigned Veterans Law Judge at a Travel Board Hearing at 
the RO in August 2001.  A transcript of that hearing has also 
been associated with the claims file.

The Board issued a decision in December 2001 that granted 
service connection for tinea versicolor and tinea pedis, 
denied entitlement to service connection for herpes and 
denied an evaluation in excess of 10 percent for hemorrhoids.  
The Board also determined that new and material evidence to 
reopen the claims of entitlement to service connection for 
headaches, a neck condition, a right ankle or foot disorder, 
herpes, or allergies had not been submitted and denied the 
claims.  

The veteran appealed the Board's December 2001 decision to 
the U.S. Court of Appeals for Veterans Claims (CAVC) and 
filed a joint motion to remand the case for issues other than 
the portion of the December 2001 Board decision which granted 
entitlement to service connection for tinea versicolor and 
tinea pedis.  

In a January 2003 Order, the CAVC granted the joint motion to 
remand and vacated the Board's December 2001 decision that 
(1) determined that new and material evidence had not been 
submitted to reopen the claims of entitlement to service 
connection for headaches, a neck condition, a right ankle or 
foot disorder, or allergies; (2) denied service connection 
for herpes; and (3) denied an increased evaluation in excess 
of 10 percent for hemorrhoids.  The CAVC remanded the case 
for readjudication.  

The issues of entitlement to service connection for 
headaches, a neck disorder, allergies, and herpes; whether 
new and material evidence has been submitted to reopen claims 
of service connection for a right ankle disorder and a foot 
disorder; and entitlement to an evaluation in excess of 10 
percent for hemorrhoids are addressed in the remand portion 
of this decision.

As there remains additional development of the service 
connection and increased rating claims, discussion of the 
Board's duty to assist in light of the Veterans Claims 
Assistance Act of 2000 (VCAA) is premature at this time.  
Additionally, the Board need not discuss the limited 
application of the VCAA in new and material evidence claims, 
given the favorable disposition of that issue as decided 
herein.

The Board notes that the February 2000 statement by a VA 
physician indicates that the veteran should be considered for 
service connection for bilateral radiculopathy pain.  As this 
issue has been neither procedurally prepared nor certified 
for appellate review, the Board is referring it to the agency 
of original jurisdiction for initial consideration and 
appropriate adjudicative action.  Godfrey v. Brown, 7 Vet. 
App. 398 (1995).


FINDINGS OF FACT

1.  The RO denied entitlement to service connection for a 
neck disorder when it issued a final, unappealed rating 
decision in May 1996.

2.  The RO denied the claims of entitlement to service 
connection for headaches and allergies in October 1997.  The 
veteran's appeal of this decision was not perfected and it 
became final.

3.  The evidence submitted since the final May 1996 and 
October 1997 rating decisions bears directly or substantially 
upon the issues at hand, is not essentially duplicative or 
cumulative; and it is so significant that it must be 
considered in order to fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  Evidence received since the final May 1996 decision 
wherein the RO denied the claim of entitlement to service 
connection for a neck disorder is new and material, and the 
appellant's claim for that benefit is reopened.  38 U.S.C.A. 
§§ 5104, 5108, 7105 (West 2002); 38 C.F.R. §§ 3.102, 3.104, 
3.156(a), 20.1103 (2002).

2.  Evidence received since the final October 1997 decision 
wherein the RO denied the claim of entitlement to service 
connection for headaches and allergies is new and material, 
and the appellant's claim for that benefit is reopened.  
38 U.S.C.A. §§ 5104, 5108, 7105; 38 C.F.R. §§ 3.102, 3.104, 
3.156(a), 20.1103.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual background

Neck disorder

The evidence which was of record prior to the May 1996 rating 
decision wherein the RO denied the claim of service 
connection for a neck disorder includes the service medical 
records (SMRs) which are negative for neck complaints, 
reference to any neck injury, or a diagnosis of a neck 
disorder.  Postservice private and VA clinical records on 
file through 1996 are negative for a chronic neck disability.

In May 1996, the RO denied the claim for service connection 
for a neck condition noting that in service the only mention 
of a neck condition was when the veteran was treated for a 
sore throat and there was no mention of neck injury during 
service.

Evidence added to the record since the May 1996 rating 
decision includes VA treatment records which reflect 
treatment for neck problems in 1996.  In early 1997, the 
veteran was diagnosed with a herniated disc at C7-T1 as 
evidenced by a March 1997 MRI of the cervical spine.  

Also added to the record was a February 2000 statement by a 
VA staff physician, the report of a VA Compensation and 
Pension (C&P) general medical evaluation dated in October 
2000, a computerized tomographic (CT) scan of the veteran's 
brain from October 2000, and the transcripts of personal 
hearings in January 2000 and August 2001.  Duplicates of 
various records already in the claims file were submitted, 
and a private record from 2001 shows treatment for an 
unrelated disorder. 

The VA physician's February 2000 statement reflects that she 
reviewed the veteran's military records.  She believed that 
the veteran should be considered for service connected 
disability for "disorders to include recurrent neck pain".  

The results of the October 2000 VA C&P examination show 
diagnoses of recurrent neck pain with disc herniation and sac 
compression.

At the hearings, the veteran testified that he fell and hit 
the ground during basic training.  He said that his neck was 
not stiff until the day after the injury and that was when he 
started having headaches.  

At the January 2000 hearing, the veteran submitted into the 
record a photograph of an over the door neck pulley and 2 
photographs of the veteran using the apparatus which was 
described as traction for his neck condition.  (These photos 
are of record.)


Headaches and Allergies

The evidence which was of record prior to the October 1997 
rating decision wherein the RO denied the claims of 
entitlement to service connection for headaches and allergies 
is reported in pertinent detail below.

A thorough review of the service medical records (SMRs) 
reveals that the veteran was treated for frontal headaches in 
October 1973.  He indicated that his headaches existed prior 
to service.  He denied nasal stuffiness or hay fever.  The 
examiner's impression was of sinus type headaches.  In 
February 1975, he was seen for complaints of sinusitis and of 
head congestion.  In March 1975, he was again seen for head 
congestion, and the impression was sinusitis.  Sinus, X- 
rays, however, were interpreted as normal, and sinusitis was 
ruled out.  In April 1975, he reported a 4 year history of 
headaches that began during basic training.  Medications were 
prescribed.  His headaches were noted to be most likely of 
the tension type.

At the time of service separation examination in 1976, 
chronic headaches and allergies were not diagnosed.  

Postservice records include private and VA medical records.  
These documents reflect treatment for various disorders to 
include additional sinus complaints in 1995 and headaches in 
1997.  

The RO denied service connection for headaches and allergies 
in October 1997.  In reaching these determinations, the RO 
noted that the evidence showed no chronic disorder associated 
with headaches in service.  The treatment in service for 
tension headaches was shown to be an acute condition with no 
residual chronic disability.  Nor did the evidence reflect 
allergies during service.  

Evidence added to the record since the October 1997 rating 
decision includes a March 1997 VA consultative magnetic 
resonance imaging (MRI) of the veteran's cervical spine from 
March 1997, VA outpatient treatment records from 1998 through 
2000, to include a statement by a VA staff physician dated in 
February 2000 and the report of a VA general medical 
evaluation dated in October 2000.

Also added was a computerized tomography (CT) scan of the 
veteran's brain from October 2000 and the transcripts of 
personal hearings conducted in January 2000 and August 2001.  
Duplicates of various records already in the claims file were 
submitted.

The 1997 MRI does not reflect findings regarding the 
veteran's headaches or allergies.  Outpatient records from 
1998 and 1999 show treatment for various disorders, to 
include recurrent headaches and sinusitis.  

The physician's February 2000 statement reflects that she 
reviewed the veteran's military records.  She reported that 
she "believes that this veteran should be considered for 
service connected disability for" disorders to include 
recurrent painful headaches and allergies.

The results of the October 2000 evaluation show diagnoses of 
headaches which were noted to be secondary to a cervical 
spine disability.  Seasonal allergies, controlled by 
medication, were also diagnosed.

Testimony provided by the veteran at the hearings mentioned 
earlier reflects that he started having headaches during 
service while in basic training after a fall.  He said that 
he was initially treated for his headaches during service but 
continued to be seen for this up to the present day. 

He started having allergies at Fort Campbell in Kentucky.  He 
said that this initially was a breathing problem through his 
nostrils.  He continued to experience symptoms and had been 
told that it was an allergy.  He was on medication for his 
symptoms.


Criteria

New and Material Evidence

Regulations provide that an appeal consists of a timely filed 
notice of disagreement in writing and, after a statement of 
the case has been furnished, a timely filed substantive 
appeal.  38 C.F.R. §§ 20.200, 20.302 (2002).  

Absent an appeal, a decision of a duly constituted rating 
agency or other agency of original jurisdiction shall be 
final and binding on all VA field offices as to conclusions 
based on evidence on file at the time VA issues written 
notification in accordance with 38 U.S.C.A. § 5104 (West 
1991).  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. 
§§ 3.104, 20.1103 (2002).  

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all field offices of the Department of Veterans Affairs as to 
conclusions based on the evidence on file at the time VA 
issues written notification in accordance with 38 U.S.C.A. 
§ 5104 (West 1991).

If a claim of entitlement to service connection has been 
previously denied and that decision became final, the claim 
can be reopened and reconsidered only if new and material 
evidence is presented with respect to that claim.  
38 U.S.C.A. § 5108 (West 1991); see Manio v. Derwinski, 1 
Vet. App. 140, 145 (1991).

New and material evidence is defined as evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
U. S. Court of Appeals for the Federal Circuit (CAFC) noted 
that new evidence could be sufficient to reopen a claim if it 
could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented) will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273, 283 (1996).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

In determining if new and material evidence has been 
submitted, the evidence is generally presumed to be credible.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999) (per 
curiam).  However, lay assertions of medical causation cannot 
serve as the predicate to reopen a claim under § 5108.  See 
Moray v. Brown, 5 Vet. App. 211, 214 (1993).  

In addition, all of the evidence received since the last 
final disallowance shall be considered in making the 
determination.  See Evans v. Brown, 9 Vet. App. 273, 283 
(1996).  

The Board has a jurisdictional responsibility to consider 
whether it was proper for a claim to be reopened, regardless 
of whether the previous action denying the claim was appealed 
to the Board.  Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 
2001).

There is new legislation regarding the obligations of VA in 
assisting claimants.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5102, 5103, 5103A, 5107 (West Supp. 2002)) became law.  The 
VCAA provides:

Nothing in this section shall be construed to 
require the Secretary to reopen a claim that 
has been disallowed except when new and 
material evidence is presented or secured, as 
described in section 5108 of this title.

VCAA of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 2096, 2097-
98 (2000) (38 U.S.C.A. § 5103A (West Supp. 2002)).

The rule amending the adjudication regulations to implement 
the provisions of the VCAA is effective November 9, 2000, 
except for the amendment to 38 C.F.R. § 3.156(a) regarding 
new and material evidence, which is effective August 29, 
2001.  

The amendment to 38 C.F.R. § 3.156(a), the second sentence of 
38 C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii) apply 
to any claim to reopen a finally decided claim received on or 
after August 29, 2001.  66 Federal Register 45620 (2001).


Service Connection

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. §§  1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2002).
A veteran will be paid VA compensation benefits for a 
disability caused by a disease or injury incurred or 
aggravated by active military service during wartime.  See 38 
U.S.C.A. § 1110 (West 2002).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2002).

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  In 
determining whether an injury or disease was incurred in or 
aggravated in service, the evidence in support of the claim 
is evaluated based on the places, types and circumstances of 
service as shown by service records, the official history of 
each organization in which the veteran served, the veteran's 
medical records, and all pertinent medical and lay evidence.  
38 C.F.R. §§ 3.303(a), 3.304 (2002).

A veteran who served in military service is presumed to be in 
sound condition except for defects noted when examined and 
accepted for service.  Clear and unmistakable evidence that 
the disability manifested in service preexisted service will 
rebut this presumption.  38 U.S.C.A. §§ 1111, 1137 (West 
2002).

According to the regulations, manifestation of lesions or 
symptoms of chronic disease from date of enlistment, or so 
close thereto that the disease could not have originated in 
so short a period will establish preservice existence 
thereof.  38 C.F.R. § 3.303(c) (2002).

The CAVC has held that, in order to prevail on the issue of 
service connection on the merits, there must be medical 
evidence of (1) a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  Hickson v. West, 
12 Vet. App. 247, 253 (1999).


When a disability is not initially manifested during service 
or within an applicable presumptive period, "direct" service 
connection may nevertheless be established by evidence 
demonstrating the disability was in fact incurred or 
aggravated during the veteran's service.  See 38 U.S.C.A. § 
1113(b) (West 2002); 38 C.F.R. § 3.303(d) (2002).

Diseases of allergic etiology, including bronchial asthma and 
urticaria, may not be disposed of routinely for compensation 
purposes as constitutional or developmental abnormalities.  
Service connection must be determined on the evidence as to 
existence prior to enlistment and, if so existent, a 
comparative study must be made of its severity at enlistment 
and subsequently.  Increase in the degree of disability 
during service may not be disposed of routinely as natural 
progress nor as due to the inherent nature of the disease.  

Seasonal and other acute allergic manifestations subsiding on 
the absence of or removal of the allergies are generally to 
be regarded as acute diseases, healing without residuals.  
The determination as to service incurrence or aggravation 
must be on the whole evidentiary showing.  38 C.F.R. § 3.380 
(2002).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2002); 38 C.F.R. §§ 3.102, 4.3 (2002).


Analysis

The veteran contends that the evidence he has submitted is 
new and material, warranting reopening and a grant of his 
claim for service connection for headaches, a neck disorder 
and allergies.  

When the RO finally denies a claim, the claim may not 
thereafter be reopened and allowed, unless new and material 
evidence has been presented.  38 U.S.C.A. § 7105; 38 C.F.R. 
§20.1103.  

If new and material evidence is presented, VA must proceed to 
evaluate the merits of the claim but only after ensuring that 
the duty to assist has been fulfilled.  Winters v. West, 12 
Vet. App. 203 (1999); Elkins v. West, 12 Vet. App. 209 
(1999).  However, the first element is whether new and 
material evidence has been submitted and if not, then the 
Board's analysis must end here.  Butler v. Brown, 9 Vet. App. 
167, 171 (1996).

When a claimant seeks to reopen a finally denied claim, the 
Board must review all of the evidence submitted since that 
action to determine whether the claim should be reopened and 
readjudicated on a de novo basis.  Glynn v. Brown, 6 Vet. 
App. 523, 529 (1994).  

In order to reopen a finally denied claim there must be new 
and material evidence presented since the claim was last 
finally disallowed on any basis, not only since the claim was 
last denied on the merits.  Evans v. Brown, 9 Vet. App. 273 
(1996).  Under Evans, evidence is new if not previously of 
record and is not merely cumulative of evidence previously of 
record.

The basis for the RO's May 1996 denial of entitlement to 
service connection for a neck disorder was that the evidence 
available for review did not show service record of injury to 
the neck or that a neck disorder was caused by an event or 
experience in service.  




The basis for the RO's October 1997 denial of entitlement to 
service connection for headaches was that the tension 
headaches shown in service were an acute condition with no 
residual chronic disability.  The basis for the RO's October 
1997 denial of entitlement to service connection for 
allergies was that there was no record of treatment in 
service for head allergy. 

Since that time, additional evidence has been added to the 
record in conjunction with the appellant's attempt to reopen 
his claim.  The Board has reviewed the evidence submitted 
subsequent to the May 1996 and October 1997 rating decisions, 
in the context of all the evidence of record.  

In the case at hand, the Board finds that new and material 
evidence has been submitted regarding a neck disorder, 
headaches, and allergies to warrant reopening the veteran's 
claim for service connection.  

Evidence pertinent to the veteran's claim for a neck disorder 
has been submitted which was not in the record at the time of 
the May 1996 denial.  The evidence presented includes 
statements and testimony by the veteran, VA and private 
treatment records, and 3 pictures of a neck pulley and the 
veteran using the apparatus.

Evidence pertinent to the claims of service connection for 
headaches and allergies has been submitted which was not in 
the record at the time of the October 1997 determination.  
The evidence presented includes statements made by the 
appellant through testimony at two hearings, duplicates of 
medical records, and private and VA medical records.

A VA staff physician has provided an opinion in February 2000 
that, after review of the veteran's military records, the 
veteran should be considered for service connection for 
recurrent neck pain, recurrent painful headaches and 
allergies.    

The Board is of the opinion that the above circumstances, 
when viewed in light of the additional evidence obtained, 
create a new factual basis in so far as presenting a more 
complete picture of the origins of an acquired neck disorder, 
headaches and allergies.

The Board finds that the additional evidence when viewed with 
that previously of record is new and material evidence as 
defined by the regulation.  As such it is so significant that 
it must be considered in order to decide the merits of the 
claim fairly.  38 C.F.R. § 3.156(a).

As new and material evidence has been submitted to reopen the 
veteran's claim for service connection for a neck disorder, 
headaches, and allergies, the first element has been met.  As 
the Board noted earlier, development is being undertaken as 
to the issue of service connection on a de novo basis for a 
neck disorder, headaches and allergies on the merits.


ORDER

The veteran, having submitted new and material evidence to 
reopen the claim of entitlement to service connection for a 
neck disorder, headaches and allergies, the appeal is granted 
to this extent only.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the CAVC for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  

In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the CAVC.  See 
M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The Board has reopened the claims of entitlement to service 
connection for a neck disorder, headaches and allergies and 
additional development is needed prior to appellate review.  
This includes the issuance of a development letter on these 
issues consistent with the notice provisions of VCAA.  

Regulations have recently been promulgated that give the 
Board the discretion to perform internal development in lieu 
of remanding the case to the agency of original jurisdiction.  
See 38 C.F.R. § 19.9 (2002).

There are still actions, however, that must be accomplished 
at the RO level because the required action takes place there 
or because current law requires it.  One such circumstance is 
where the agency of original jurisdiction has performed 
little or no development.

The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).

In this case, the RO's failure to issue a development letter 
on the issues of new and material evidence to reopen a claim 
of entitlement for service connection for a right ankle 
disorder and a foot disorder (other than dermatological); 
entitlement to service connection for herpes; and entitlement 
to an increased rating for hemorrhoids consistent with the 
notice requirements of the VCAA amounts to a substantial 
oversight indicative of minimal RO development and 
accordingly compels remand of these issues.

The Board notes that additional due process requirements may 
be applied as a result of the enactment of the VCAA and its 
implementing regulations.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, and 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  Because of the change in the law brought about by 
the VCAA, a remand in this case is required for compliance 
with the notice and duty to assist provisions contained in 
the new law.  

In addition, because the RO has not yet considered whether 
any additional notification or development action is required 
under the VCAA, it would be potentially prejudicial to the 
appellant if the Board were to proceed to issue a decision at 
this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); 
VAOGCPREC 16-92.  Therefore, for these reasons, a remand is 
required.

To ensure full compliance with due process and duty to assist 
requirements, the case is REMANDED to the RO for the 
following development:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999). 

2.  The RO should furnish the appellant a 
development letter consistent with the 
notice requirements of the VCAA, as 
clarified by Quartuccio, supra.

3.  The RO should then conduct any 
necessary development brought about by the 
appellant's responses. 

4.  After any additional information has 
been associated with the claims file, make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded orthopedic and neurologic 
examinations for the purpose of 
ascertaining the etiology and severity of 
any current neck disability.  

The examinations should include any 
special diagnostic tests that are deemed 
necessary for an accurate assessment.  

In light of the veteran's claim as to 
allegedly injuring his neck in service, 
the examiners must address the following 
medical issues as to any neck disorder(s) 
that may be present: 

(a) What is the diagnosis of the veteran's 
neck disorder(s)? 

(b) Is it at least as likely as not that 
any neck disorder(s) found on examination 
is/are etiologically or causally related 
to any incident of service origin? 

Any opinions expressed should be 
accompanied by a complete rationale.

5.  The RO should also schedule the 
veteran for a VA examination for headaches 
for the purpose of ascertaining the 
etiology and severity of any current 
headache disorder.  The examinations 
should include any special diagnostic 
tests that are deemed necessary for an 
accurate assessment.

The examiner must address the following 
medical issues as to any headache 
disorder(s) that may be present: 

(a) What is the diagnosis of the veteran's 
headache disorder(s)? 


(b) Is it at least as likely as not that 
any headache disorder(s) found on 
examination is/are etiologically or 
causally related to any incident of 
service origin? 

6.  The RO should also schedule the 
veteran for a VA examination for allergies 
for the purpose of ascertaining the 
etiology and severity of any current 
allergy disorder.  The examinations should 
include any special diagnostic tests that 
are deemed necessary for an accurate 
assessment.

The examiner must address the following 
medical issues as to any allergy 
disorder(s) that may be present: 

(a) What is the diagnosis of the veteran's 
allergies?

(b) Is it at least as likely as not that 
any allergies found on examination is/are 
etiologically or causally related to any 
incident of service origin?

Any opinions expressed should be 
accompanied by a complete rationale.

The claims file and a separate copy of 
this remand should be made available to 
and reviewed by ALL the examiners prior 
and pursuant to conduction of their 
examinations.  The examiners must annotate 
the examination reports that the claims 
file was in fact made available for review 
in conjunction with the examinations.  Any 
further indicated special studies should 
be conducted. 

7.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination reports 
and required medical opinions to ensure 
that they are responsive to and in 
complete compliance with the directives of 
this remand and if they are not, the RO 
should implement corrective procedures.  
The Board errs as a matter of law when it 
fails to ensure compliance.  Stegall v. 
West, 11 Vet. App. 268 (1998).

In addition, the RO must review the claims 
file to ensure that any other notification 
and development action required by the 
VCAA, Pub. L. No. 106-475 is completed.  
In particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.

8.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should adjudicate 
on a de novo basis, the issue of 
entitlement to service connection for 
headaches, a neck disorder, and allergies, 
service connection for a right ankle 
disorder and a foot disorder, and an 
evaluation in excess of 10 percent for 
hemorrhoids.

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim for benefits, to 
include a summary of the evidence and applicable law and 
regulations pertinent to the issues currently on appeal.  A 
reasonable period of time for a response should be afforded.  


Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  The Board intimates 
no opinion as to any final outcome warranted.  The appellant 
need take no action unless otherwise notified by the RO; 
however, the veteran is hereby notified that failure without 
good cause shown to report for any scheduled VA 
examination(s) may adversely affect the outcome of his claim.  
38 C.F.R. § 3.655 (2002).§ 3.655 (2002



	                     
______________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



